Case 1:17-cv-02563-TMT Document 101 Filed 12/10/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02563-TMT

SAVE THE COLORADO,
SAVE THE POUDRE: POUDRE WATERKEEPER,
WILDEARTH GUARDIANS,
LIVING RIVERS,
WATERKEEPER ALLIANCE, and
SIERRA CLUB,

      Plaintiffs,

v.

UNITED STATES BUREAU OF RECLAMATION,
UNITED STATES ARMY CORPS OF ENGINEERS,
COLORADO RIVER WATER CONSERVATION DISTRICT,

      Defendants,

v.

MUNICIPAL SUBDISTRICT, NORTHERN COLORADO WATER
CONSERVANCY DISTRICT,
COLORADO DEPARTMENT OF NATURAL RESOURCES, and
CITY AND COUNTY OF BROOMFIELD,

      Intervenor-Defendants.


                                   FINAL JUDGMENT


      In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

      Pursuant to the Order on Petition for Review of Agency Action of Chief Circuit

Judge Timothy M. Tymkovich entered on December 10, 2020, it is ORDERED that the

agency decision is AFFIRMED. It is
Case 1:17-cv-02563-TMT Document 101 Filed 12/10/20 USDC Colorado Page 2 of 2




       FURTHER ORDERED that final judgment is hereby entered in favor of

Respondents and against Petitioners. It is

       FURTHER ORDERED that Respondents shall have their costs by the filing of a

Bill of Costs with the Clerk of this Court within fourteen days of the entry of judgment,

pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1. It is

       FURTHER ORDERED that this case is closed in its entirety.

       DATED at Denver, Colorado this 10th day of December, 2020.

                                          FOR THE COURT:
                                          JEFFREY P. COLWELL, CLERK

                                          By: s/Emily Buchanan
                                          Emily Buchanan, Deputy Clerk
